     Case 3:16-cv-00676-MMD-CLB Document 54 Filed 04/27/21 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                                ***
 4    ARMANDO NEVAREZ,                                    Case No. 3:16-CV-0676-MMD-CLB
 5                                           Plaintiff,
 6           v.
 7    ROMEO ARANAS, et al.,
 8                                     Defendants.
 9
10
             On February 1, 2021, the parties were ordered to meet and confer before February
11
     17, 2021 regarding the filing of a discovery plan (ECF No. 50). Because the court does
12
     not have plaintiff’s telephone number, plaintiff was ordered to either email or call defense
13
     counsel and was provided contact information to do so (ECF No. 50/51). On April 1,
14
     2021, defense counsel notified the court that plaintiff did not contact counsel to meet and
15
     confer as ordered (ECF No. 53). Plaintiff was released from custody sometime in 2018
16
     (ECF No. 20). The last contact plaintiff made with this court regarding this case was on
17
     June 10, 2019 when he filed an application to proceed in forma pauperis for non-
18
     incarcerated plaintiffs (ECF No. 35).
19
             Plaintiff shall have one final opportunity to contact defense counsel, Douglas
20
     Rands, by Friday, May 21, 2021 by either emailing him at drands@ag.nv.gov or calling
21
     him at 775-684-1150 to meet and confer regarding a discovery plan and scheduling order.
22
     Defense counsel shall file a notice on Wednesday, May 26, 2021 if plaintiff fails to make
23
     contact to meet and confer. Plaintiff’s failure to timely contact defense counsel will result
24
     in this case be dismissed for failure to comply with a court order pursuant to LR IA 11-
25
     8(e).
26
     DATED: April 27, 2021.
27
28                                      _______________________________________
                                        UNITED STATES MAGISTRATE JUDGE
